UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2301



RONNIE L. WHITLEY,

                                            Plaintiff - Appellant,

          versus

BLACK & DECKER (U.S.) INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-23-5-BO(2))


Submitted:   December 19, 1995            Decided:   April 12, 1996


Before WILKINSON, Chief Judge, WILKINS, Circuit Judge, and BUTZNER,
Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ronnie L. Whitley, Appellant Pro Se. Laura Broughton Russell,
POYNER & SPRUILL, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

this employment discrimination action for insufficiency of process,

insufficiency of service of process, and lack of jurisdiction. We

have reviewed the record and the district court's opinion and find

no abuse of discretion and no reversible error. See Despain v. Salt
Lake Area Metro Gang Unit, 13 F.3d 1436, 1439 (10th Cir. 1994).

Accordingly, although we decline to address whether the complaint

was filed within the limitations period, we affirm the dismissal of

this action for failure to effect service upon the Defendant. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2